              Case 3:19-cv-05571-TSZ Document 70 Filed 07/21/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT TACOMA

 7
          MATTHEW MUNGER,
 8                               Plaintiff,
 9             v.                                         C19-5571 TSZ

10        SOCIAL SECURITY                                 MINUTE ORDER
          ADMINISTRATION, et al.,
11
                                 Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    The Motion to Substitute Plaintiff (“Motion”), docket no. 61, filed by the
     personal representative of the estate of Matthew Munger, Steven Munger, is GRANTED,
15
     and Steven Munger is hereby SUBSTITUTED for plaintiff Matthew Munger pursuant to
     Federal Rule of Civil Procedure 25(a)(1). The notice of Matthew Munger’s death was
16
     filed on February 17, 2021, and this Motion was filed on May 17, 2021, within 90 days
     after the notice of death was filed. Although Steven Munger was not appointed as the
17
     personal representative of the estate until approximately June 29, 2021, the Court hereby
     finds good cause to extend the deadline to file this Motion and considers it timely filed.
18
     See Fed. R. Civ. P. 6(b)(1); see also Zanowick v. Baxter Healthcare Corp., 850 F.3d
     1090, 1096 (9th Cir. 2017) (“Rule 25(a)(1) permitted the district court to allow a late
19
     substitution if requested, and it did not require the district court to dismiss the federal
     action with prejudice.”);
20
           (2)     Pursuant to the parties’ stipulation, see Joint Status Report (docket no. 62),
21 the trial date and all pretrial deadlines, see Order (docket no. 47), are hereby STRICKEN.
   The parties are DIRECTED to meet and confer and to file a Joint Status Report on or
22 before August 6, 2021, proposing a new trial date and pretrial schedule; and

23

     MINUTE ORDER - 1
             Case 3:19-cv-05571-TSZ Document 70 Filed 07/21/21 Page 2 of 2




 1        (3)    The Clerk is directed to update the docket to reflect that Steven Munger, as
   the personal representative of the estate of Matthew Munger, is substituted for plaintiff
 2 Matthew Munger. The Clerk is further directed to send a copy of this Minute Order to all
   counsel of record.
 3
          Dated this 21st day of July, 2021.
 4

 5                                                  Ravi Subramanian
                                                    Clerk
 6
                                                    s/Gail Glass
 7                                                  Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
